DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 7-9, 13 and 14) in the reply filed on 09/26/2022 is acknowledged. Applicant also requests the rejoinder of claim 30 with Group I, since it is directed to a kit for detecting BMP15/GDFP heterodimers, and therefore fits into the subject matter of claim 1, which is persuasive. Applicant has also elected the species of SEQ ID NO: 48 for BMP15 selective antibodies and the species of SEQ ID NO: 128 as the species for GDF9 selective antibodies. The search has been extended to include SEQ ID NO: 61 for BMP15 selective antibodies and SEQ ID NO: 144 for GDF9 selective antibodies. Claims 14-17, 19-23, 25 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/2022.
Claims 1-3, 7-9, 13 and 30 are under examination.

Claim Interpretation
Claim 1, lines 3-6 recites “using a first antibody that specifically binds to an epitope of GDF-9 and a second antibody that specifically binds to an epitope of BMP-15 wherein one of said first and second antibodies is used for capture and the other is used for detection step of the immunoassay”. This phrase is interpreted as meaning either:
Antibody that binds GDF-9 is capture and antibody that binds BMP-15 is detection
OR
Antibody that binds BMP-15 is capture and antibody that binds GDF-9 is detection.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities.
(i) Claim 1, lines 5-6 recites “wherein one of said first and second antibodies is used for capture and the other is used for detection step of the immunoassay”, which is grammatically awkward since there appears to be a missing definite article before “detection step”. In order to preserve parallel structure, the following is suggested: “wherein one of said first and second antibodies is used for capture and the other is used for detection in the immunoassay”.
(ii)  It is noted that the amendment to claim 3 is made using what appears to be a colored font that renders the optical capture of the text difficult to read. The claims must have text written plainly and legibly in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text. See 37 CFR 1.52(a) and (b).
	Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 contains the trademark/trade name “Triton-X 100”. See the attached Sigma Product Information Sheet that downloaded on 12/06/2022. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe t-octylphenoxypolyethoxyethanol and, accordingly, the identification/description is indefinite. Note that in making amendments to the claims, care should be taken not to add new matter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-9 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite the judicial exception of quantifying the amount of GDF9-BMP15 heterodimer in the sample by comparing the detection signal to a calibration curve correlating an amount of GDF9-BMP15 heterodimer to the detection signal. The judicial exception is the quantifying/comparing step. Claim 1 also recites the steps of performing an immunoassay in which either the first or second antibody acts as the capture antibody and/or the detection antibody, and measuring a detection signal created by an agent conjugated to the detection antibody. Claim 2 recites that the immunoassay is a sandwich enzyme-linked immunosorbent assay or ELISA; claim 3 indicates the detection signal comprises measuring a fluorescence or chemiluminescence signal; claim 7 recites the assay is conducted on a follicular fluid sample; claims 8-9 recite the use of protein dissociating agents and claim 13 recites that the antibodies may bind to an epitope of GDF9 and BMP15 contained within amino acid sequences selected from the respective sequence identifiers. Thus, the claims are drawn to a process (see Step 1 of the Revised Guidelines).
The first prong of the two-prong inquiry for determining whether a claim recites an abstract idea is to consider whether it is directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exceptions—see prong one of Step 2A). As noted above, the claims recite the judicial exception of quantifying the amount of GDF9-BMP15 heterodimer in the sample by comparing the detection signal to a calibration curve correlating an amount of GDF9-BMP15 heterodimer to the detection signal. The mental step of comparing the detection signal (i.e. GDF9-BMP15 heterodimer detected in the sample) to a calibration curve used in enzyme-linked immunosorbent assays to quantitate protein levels is similar to comparing information regarding a sample or test subject to a control or target data (see Univ. of Utah Research Found, v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014), or diagnosing an abnormal condition by performing clinical tests and thinking about the results (see In re Grams, 12 USPQ2d 1824 (Fed. Cir. 1989). In summary, the judicial exception is the quantifying/comparing step.
The second prong of Step 2A is to consider whether the claim recites additional elements that integrate the judicial exception into a practical application. Claim 2 recites that the immunoassay is a sandwich immunoassay, however, this is a generic immunological assay method that measures protein levels. The measurement of GDF9-BMP15 heterodimer levels amounts to reliance upon generic methods for necessary data gathering activity in order to implement the abstract idea (comparison of the detection signal to a calibration curve). Furthermore, the judicial exception is not integrated into a practical application because the claims do not recite any further step. The immunoassay is carried out and the comparison is made, but the claim does not apply or use the judicial exception (quantifying/comparing) in any way. Claim 13 recites a listing of amino acid sequences that contain epitopes to which the GDF-9 and BMP15 antibodies bind, but does not identify the particular antibodies that bind those epitopes used in the assay. 
The final step in the consideration of whether a claim is patent eligible is to consider whether there are additional elements in the claims sufficient to amount to significantly more than the judicial exception (see Step 2B of the Revised Guidelines).  The immunoassay and antibodies in the claims are recited at a high level of generality. Measuring protein levels using immunoassays was well-understood, routine and conventional in the art. For instance, see Peter Hornbeck (Peter Hornbeck Current Protocols in Immunology (1991) 2.1.1-2.1.22 Copyright 1991 by John Wiley & Sons, Inc), who discloses the protocols of different varieties of enzyme-linked immunosorbent assays. Mottershead et al. (JBC, 2015, 290: 24007-24020) provide evidence that two commercially available antibodies were used to detect GDF9 and BMP15 in a Western blot (an immunoassay), as well as cumulin (i.e., the GDF9-BMP15 heterodimer—see p. 24009, left column, 2nd paragraph; p. 24013, left column, 1st paragraph Figures 5B and 5C). In summary, the generic measurement steps do not include additional elements that are sufficient to amount to significantly more sufficient to transform the claims because they are simply appending well-understood, routine and conventional activities previously known to the industry specified at a high level of generality to the judicial exception.
For the reasons outlined above with respect to Steps 2A (prongs one and two) and 2B, the judicial exception of quantifying the levels of GDF9-BMP15 heterodimers by comparing the detection signal to a calibration curve correlating an amount of GDF9-BMP15 heterodimer to the detection signal is not integrated into a practical application.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Scope of Enablement
Claims 1-3, 7-9, 13 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while enabling for performing an enzyme-linked immunosorbent assay to detect GDF9-BMP15 heterodimers in an ovarian follicular fluid sample comprising using the GDF9/BMP15 complex enzyme-linked immunosorbent assay (ELISA) kit disclosed in the Mottershead et al. (cited above) or the post-filing date art of Calvert et al. (Clinica Chimica Acta 524 (2022) 96-100; see p. 98, left column, Table 1), does not reasonably provide enablement for the claims as broadly recited. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
(i) The claims are broad. Regarding the sample in which the GDF9-BMP15 heterodimer is quantified, the instant specification teaches detection only in follicular fluid, as recited in instant claim 7. Heath et al. (Reproduction (2017) 154 521–534), which was published the same year as the effective filing date, reported that “it remains to be established whether heterodimers of BMP15:GDF9 are present in biological fluids” (p. 522, left column, 2nd full paragraph). The post-filing date art of Kristensen et al. (The Journal of Clinical Endocrinology & Metabolism, 2022, Vol. 107, No. 8) reported that the that the GDF9-BMP15 heterodimer could not be reliably measured in their study of polycystic ovary (PCO) patients because of insufficient follicular fluid (p. e3377). The post-filing date art of Calvert et al. indicates that the ELISA assay employed therein can measure the GDF9-BMP15 heterodimer in serum, but not urine (see paragraph bridging pages 98-99). These findings underscore the lack of predictability regarding measuring the GDF9-BMP15 heterodimer in bodily samples. Regarding the antibodies, the specification discloses antibodies at pages 25-26, Examples 5-6; p. 37, Example 11, Table 11.1, however, does not disclose the sequences of the encompassed antibodies. In the absence of sequence data, there is no description of a correlation between the structure of the binding region on the antibodies and their ability to bind the heterodimer. Further, in Example 5 describing the ELISA using anti-GDF9 capture and anti-BMP15 detection antibodies, the instant specification does not disclose the particular region of GDF9 and BMP15 to which the antibodies bind (see p. 27, especially lines 8-9).  
(ii) The instant specification also provides no detail regarding the “calibration curve correlating an amount of GDF9-BMP15 heterodimer to the detection signal”, stating only that “[m]ammalian cell-derived recombinant proteins were used as calibrators” (p. 11, lines 28-29). While protein can be standardized using known assay methods, these assays themselves can result in error if the protein of interest is not similar to the standards (see the paragraph bridging pages 5-6 of Raynal et al. Microbial Cell Factories (2014) 13:180). Indeed, according to the post-filing date art of Riepsamen et al. (Endocrinology 160: 2298–2313, 2019) quantitating GDF9-BMP15, which they refer to therein as “cumulin”, in an immunoassay is unpredictable:
The exact extent to which the BMP15 and GDF9 ELISAs detect recombinant cumulin is unclear owing to the lack of a purified cumulin standard. If cumulin is present in serum it may be contributing to the immunoreactivity in the current results, although it is possible that the current ELISAs are not detecting all circulating forms of these molecules. 

In summary, the claims do not set forth how to quantify GDF9-BMP15 heterodimers in any given biological sample.
	Due to the large quantity of experimentation necessary to determine the biological samples in which the GDF9-BMP15 heterodimer can be detected and determine the calibration curve recited in the claims since the post-filing date art indicates a lack of purified heterodimer standard, the lack of direction/guidance presented in the specification regarding and the absence of working examples directed to the same, the complex nature and unpredictability of the invention, as evidenced by the art at the time of filing and post-filing, which is discussed above and the breadth of the claims which fail to recite limitations on the antibodies or the immunoassay, undue experimentation would be required of the skilled artisan to make and use the claimed invention in its full scope.  

Written Description
Claims 1-3, 7-9, 13 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims are drawn to a method of quantifying GDF9-BMP15 heterodimers in a sample comprising performing an immunoassay on the sample using a first antibody that specifically binds to an epitope of GDF9 and a second antibody that specifically binds to an epitope of BMP15, wherein one of said first and second antibodies is used for capture and the other is used for detection. Thus, the claimed method requires antibodies capable of performing the function of capturing and detecting the GDF9-BMP15 heterodimer. To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
The instant specification discloses clone numbers and antibody pairs to be used in the claimed assay (see pages 25-26, Examples 5-6; p. 37, Example 11, Table 11.1), however, there are no sequence data. Generally speaking, the six complementarity determining regions (CDRs—3 heavy chain and 3 light chain) should be disclosed in order for a given antibody to be properly described. This is particularly true since the art recognizes that minor changes in CDRs as little as a single amino acid residue can result in changes in function and binding. For instance, Piche-Nicholas et al. (MAbs. 2018; 10: 81-94. doi: 10.1080/19420862.2017.1389355) teach that the “binding affinity of IgG molecules…to FcRn that differed by only a few amino acid residues in CDRs revealed that small changes in CDRs, as minute as one amino acid residue change, could alter affinity to FcRn up to 79-fold.” See p. 89, right column, last paragraph of Piche-Nicholas and colleagues. In the instant case, the antibodies are not sequenced, thus there is no description of a structure/function correlation, namely, the structure of the binding region on the antibody to the function of binding a particular epitope.
The claimed invention itself, namely the method of quantifying GDF9-BMP15 heterodimers comprising capture and detection using the recited antibodies as well as the GDF9 and BMP15 that can bind the heterodimer, must be adequately described in the written disclosure and/or the drawings. The disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)(“knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties). As noted previously, there is evidence of an antibody or antibody pair used in a commercial ELISA to measure and quantify GDF9-BMP15 levels (see Calvert et al., cited above, p. 98, Table 1), however, a single species is not representative of the genus encompassed by the claims. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of the antibody or antibody pair used in the ELISA disclosed by Calvert and colleagues, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, only the antibody or antibody pair disclosed by Calvert and colleagues, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (WO 2007/112386) in view of Peter Hornbeck (Peter Hornbeck Current Protocols in Immunology (1991) 2.1.1-2.1.22 Copyright 1991 by John Wiley & Sons, Inc) and Mottershead et al. (JBC, 2015, 290: 24007-24020). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Shen et al. teach that GDF9 forms a heterodimer with BMP15 (see paragraph [0048]). Shen et al. also teach that antibodies against GDF9 and BMP15 that bind to the heterodimer can be employed in a sandwich enzyme linked immunosorbent assay or ELISA (see paragraphs [0067]; [0130]-[0131]). The antibodies can be labeled with chemiluminescent compounds to enable detection (see paragraph [0130]). Antibodies against GDF9 and BMP15 are described at paragraphs [0069]-[0071] of Shen and colleagues. Regarding the GDF9 antibody, Shen et al. disclose “[e]pitope mapping revealed that mAb-GDF9-53 recognizes a short 4-aa peptide sequence, EPGD, which is located approximately in the middle of the immunizing peptide” (see paragraph [0069]), which is contained within instant SEQ ID NOs: 163-164.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Shen et al. do not teach that the immunoassay employs either the GDF9 antibody or the BMP15 antibody as either the capture antibody or the detection antibody and/or vice versa. Further, Shen et al. do not disclose the particulars as to how the GDF9-BMP15 heterodimers are quantitated. 
	Regarding the immunoassay, Hornbeck discloses how to carry out sandwich ELISAs at p. 2.1.9 and pictured in Figure 2.1.3., reproduced herein:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The capture antibody is coated in the well, and then antigen (sample) is added allowed to bind to the capture antibody, after which labeled antibody (detection antibody) is added for detection and quantitation. Quantitation is performed using a microtiter plate reader and “a standard curve is constructed from the data produced by serial dilutions of the standard antigen” (see pages 2.1.9-2.1.11; steps 5 and 13 of Hornbeck). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Shen and colleagues by employing a sandwich ELISA, as taught in Hornbeck in which one of the primary antibodies against either GDF9 or BMP15 is used as a capture antibody with the other as a detection antibody because Hornbeck teaches that “[a]ntibody-sandwich assays are generally the most sensitive ELISA configuration and can detect concentrations of protein antigens between 100 pg/ml and 1 ng/ml.
The person of ordinary skill in the art would have been motivated to design a sandwich assay for the GDF9-BMP15 heterodimer, because a heterodimer is made up of two distinct proteins that bind together either covalently or non-covalently, thus a sandwich assay employing two primary antibodies, each of which bind to one of the proteins that make up the heterodimer, would enable differentiation from the monomers in the sample. Mottershead et al. provide evidence that two commercially available antibodies that could be used to detect GDF9 and BMP15 in a Western blot (an immunoassay), as well as cumulin (i.e., the GDF9-BMP15 heterodimer—see p. 24009, left column, 2nd paragraph; p. 24013, left column, 1st paragraph Figures 5B and 5C).  Furthermore, the person of ordinary skill in the art could have reasonably expected success because of the well-known success of sandwich immunoassays for detecting small quantities of antigen (see p. 2.1.21, right column, penultimate paragraph of Hornbeck.
Thus, the claims do not contribute anything non-obvious over the prior art. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (WO 2007/112386) in view of Peter Hornbeck (Peter Hornbeck Current Protocols in Immunology (1991) 2.1.1-2.1.22 Copyright 1991 by John Wiley & Sons, Inc) and Mottershead et al. (JBC, 2015, 290: 24007-24020) as applied to claims 1-3 above, and further in view of Geumen et al. (Anal. Biochem. 402 (2010) 161-169). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The combined teachings of Shen et al., Hornbeck and Mottershead et al. and how they meet the limitations of claims 1-3 are outlined above in the preceding rejection and are hereby incorporated.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. The combined teachings of Shen et al., Hornbeck and Mottershead et al. do not explicitly identify the dissociating agents used during the immunoassay. These reagents were well-known in the literature before the filing of the invention, however. See, for instance, Geumann et al., who teach that in order to conduct ELISAs the antigen needs “to be dissociated from the structure with which they are associated”, which is achieved by a number of known detergents, for instance, Triton X-100 (see p. 161, right column, 2nd paragraph). It would have been obvious to the person of ordinary skill in the art at the time the of the filing of the invention to modify the combined teachings of Shen et al., Hornbeck and Mottershead et al. by using Triton X as a dissociating agent, as taught in Geumann et al. because Triton X “restores antigenicity while keeping the proteins in solution” (see abstract). The person of ordinary skill in the art would have been motivated to use the dissociating agents taught in the prior art because Geumann et al. indicate that Triton X can counteract the denaturing effects of SDS (see p. 165, right column, 1st paragraph). The person of ordinary skill in the art could have reasonably expected success because the prior art teaches that there is a high degree of optimization that can be made to improve upon known assays and methods.
Thus, the claims do not contribute anything non-obvious over the prior art.

Claims 13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (WO 2007/112386) in view of Peter Hornbeck (Peter Hornbeck Current Protocols in Immunology (1991) 2.1.1-2.1.22 Copyright 1991 by John Wiley & Sons, Inc) and Mottershead et al. (JBC, 2015, 290: 24007-24020) as applied to claims 1-3 above, and further in view of McNatty et al. (Biology of Reproduction (2007) 76, 552–560) and Heuzenroeder et al. (Chapter 10 in Ulrich Reineke (eds.), Methods in Molecular Biology, Epitope Mapping Protocols, vol. 524, Humana Press 2009; pages 137-144). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The combined teachings of Shen et al., Hornbeck and Mottershead et al. and how they meet the limitations of claims 1-3 are outlined above in the preceding rejection and are hereby incorporated.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. The combined teachings of Shen et al., Hornbeck and Mottershead et al. do not teach antibodies that bind to epitopes contained within the recited amino acid sequences. McNatty et al. disclose a number of immunizing peptides from ovine GDF9 and BMP15 that were used to generate antibodies in sheep (see p. 553, paragraphs bridging left and right columns and Tables 1 and 2). While ovine GDF9 and BMP15 are not identical to the human forms of the protein, McNatty describe immunizing peptides containing epitopes within SEQ ID NOs: 144-145 (peptide 2 in Table 2, p. 553) and SEQ ID NO: 61 (peptide 4 listed in Table 1, p. 553). 
Furthermore, the technology of generating antibodies to particular epitopes followed by epitope mapping was well-known in the art prior to the time of the filing of the invention. Shen et al. disclose that GDF9 and BMP15 immunizing peptides, referred to therein as “vaccines” can be used to generate antibodies (see paragraph [0093]). Shen et al. describes an immunizing peptide close to the C-terminus of human GDF9 that was used to generate a GDF9 peptide known in the art and that “[e]pitope mapping revealed that mAb-GDF9-53 recognizes a short 4-aa peptide sequence, EPGD, which is located approximately in the middle of the immunizing peptide” (see paragraph [0069]). Thus, the technology of immunizing animals with peptides to generate antibodies, which can be characterized by epitope mapping, was well-established in the art. Heuzenroeder et al. provide a protocol for linear B-cell epitope mapping to characterize antibodies.
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to generate antibodies to the epitopes contained within the immunizing peptides disclosed by McNatty et al. because the authors note that “all the BMP15 and GDF9 peptides generated significant antibody responses” (see p. 558, right column, last paragraph). Regarding claim 30, which encompasses a kit comprising an anti-GDF9 antibody that binds an epitope contained within SEQ ID NOs: 144-145 and an anti-BMP15 antibody that binds an epitope contained within SEQ ID NO: 61, for instance, McNatty et al. disclose that such antibodies were indeed generated (see p. 558, right column, last paragraph). Although the antibodies produced are not reported by McNatty et al. as being part of a “kit”, one having ordinary skill in the art would understand that antibodies that bind to GDF9 and BMP15 could be combined for use in a kit. The prior art indicated they are expressed in bone (Shen et al.) and in the ovary (Mottershead et al.). The person of ordinary skill in the art would have been motivated to use peptide sequences within those disclosed by McNatty et al. because of the strong antibody response generated. Furthermore, for this same reason, namely the strong antibody response reported by McNatty et al., the person of ordinary skill in the art could have reasonably expected success in generating antibodies to epitopes contained within those peptides. 
Thus, the claims do not contribute anything non-obvious over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng et al. (PNAS, 2013; E776-3785) teach at p. 3782, right column, last paragraph:
BMP15 heterodimers are expected to be potent, as in humans (Fig. 7A). Unfortunately, we have been unable to identify GDF9:BMP15 heterodimers from either mouse ovary or human follicular fluid because of the lack of high-affinity antibodies to mouse BMP15 and the low levels of these oocyte-secreted proteins (either homodimers or heterodimers) in follicular fluid.
Thus, detecting GDF9:BMP15 heterodimers in follicular fluid was not routine in the art prior to the time of filing of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649